Order affirmed, with ten dollars costs and disbursements. Held", that the defendant, having failed to tax or retax the costs awarded by this court upon the. former appeal, is not entitled to insist that the non-payment of such costs entities it to stay of jiroceedings in the action, and it is further held that where such costs have been fixed, in the manner prescribed by the Code of Civil Procedure, their non-payment operates as a stay, unless the same is waived. (Cohen v. Krulmitch, 81 App. Riv. 147.) All concurred.